The judgment of the Supreme Court was entered, October 14th 1878,
Per Curiam.
We are of opinion that the will of Julia Richardson was not a valid and sufficient execution of the power contained in the will of David Logan, and that as a consequence the property devised to her, which, by the law as it then stood, was for life only, went, under the will of David Logan, to all her children, including, therefore, the children of Henry Richardson, her son, who died after the will of David Logan took effect, and in her lifetime. His children took his share as his heirs. But as there were eleven children, including Henry, the judgment must be modified to give the plaintiff one-eleventh instead of one-ninth. Judgment accordingly for the plaintiff, for the undivided one-eleventh of the premises in suit, and subject to this modification, the judgment is affirmed.